NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Fred Pevow, President & CEO (713) 336-0844 Gateway Energy Reports Improved Second Quarter 2011 Results Houston – (PR Newswire) – August 16, 2011 – Gateway Energy Corporation (OTCBB: GNRG) today announced the financial results for the second quarter ended June 30, 2011. Net loss from continuing operations, loss per share and Adjusted EBITDA were $71,814, $0.00, and $165,217, respectively, for the second quarter 2011 compared to a net loss, loss per share, and Adjusted EBITDA of $957,009, $0.05, and $154,837, respectively, for the second quarter 2010. Second Quarter 2011 Operating Highlights · Announced the pending acquisition of a natural gas pipeline located in Delmar, New York from American Midstream Partners, L.P. · Established credit with new suppliers to purchase natural gas at a lower rate and recovered a $250,000 cash deposit from a previous supplier. Selected Financial Data: The following table summarizes selected financial results for the reporting periods: For the Three Months Ended June 30 , For the Six Months Ended June 30 , Operating Statement Data Revenue $1,880,132 $1,795,963 $3,644,265 $3,754,463 Adjusted EBITDA 165,217 154,837 294,437 193,443 Net Loss (71,814) (957,009) (136,953) (1,191,402) Loss per Share 0.00 (0.05) (0.01) (0.06) Results of Operations Revenues Our total revenues were $1,880,132 for the three months ended June 30, 2011, which represented an increase of $84,169 from the $1,795,963 of total revenues we recognized for the three months ended June 30, 2010. During the three months ended June 30, 2011, revenues from sales of gas on our Waxahachie distribution system increased approximately $160,000 as compared to the same period for the prior year. An approximate 8% increase in sales volumes, to 3,006 MMBtu/d, at Waxahachie accounted for an approximate $93,000 increase in revenues. Higher gas prices contributed an additional $66,000 of revenue, however this effect was largely offset by increases in the cost of purchased gas, as volumes are bought and sold pursuant to “back-to-back” contracts based on monthly price indices. During the three months ended June 30, 2011, our transportation revenues decreased by $90,403 as compared to the same period of the prior year. Revenues of $75,839 from our newly acquired Laser operations were offset by net decreases of $166,242 attributable to production declines on natural gas wells connected to our gathering systems. We believe that transportation revenues will eventually increase on some of our gathering systems due to new drilling and workover activities, but doubt meaningful activities will occur during the remainder of 2011. Revenues from reimbursable costs and other revenue was relatively flat for the three months ended June 30, 2011, compared to the three months ended June 30, 2010. Our total revenues were $3,644,265 for the six months ended June 30, 2011, which represented a decrease of $110,198 from the $3,754,463 of total revenues we recognized for the six months ended June 30, 2010. During the six months ended June 30, 2011, revenues from sales of gas on our Waxahachie distribution system were relatively flat as compared to the same period for the prior year. An approximate 11% increase in sales volumes to 2,986 MMBtu/d at Waxahachie accounted for an approximate $277,000 increase in revenues. The higher revenues from increased volumes were offset by a decline in the gas sales price on our Waxahachie system. The decrease in revenues due to lower gas prices from our Waxahachie system, however, was largely offset by reductions in the cost of purchased gas, as volumes are bought and sold pursuant to “back-to-back” contracts based on monthly price indices. During the six months ended June 30, 2011, our transportation revenues decreased by approximately $128,000 as compared to the same period of the prior year. Revenues of $155,353 from our newly acquired Laser operations were offset by net decreases of $283,538 attributable to production declines on natural gas wells connected to our gathering systems. Revenues from reimbursable costs and other revenue was relatively flat for the six months ended June 30, 2011, compared to the six months ended June 30, 2010. Operating Margin Operating margin, which we define as fee revenues from the transportation of natural gas, plus revenues from the sale of natural gas net of the cost of purchased gas, less operating and maintenance expenses and reimbursable costs generated by our pipeline systems, was $525,274 for the three months ended June 30, 2011, which represented a decrease of $23,578 from the $548,852 of operating margin we recognized for the three months ended June 30, 2010. Our newly acquired natural gas distribution operations from Laser contributed $65,655 to operating margin for the current period. In addition, the Waxahachie distribution system generated a quarter-over-quarter increase of $41,626 in operating margin contribution to $173,985 for the current period. Increases in operating margin on the Waxahachie system primarily consisted of $11,962 attributable to increased sales volumes to industrial customers and $29,113 attributable to increased gross margins per unit due to a new gas purchase contract, which expires on February 29, 2012. Operating margin contribution from the Hickory Creek, Madisonville, and all Gulf of Mexico gathering systems was $285,634 for the three months ended June 30, 2011, which represented a decrease of an aggregate $130,854 from the prior period. The decreases in operating margin on these gathering systems were attributable to the aforementioned production declines from gas wells connected to these systems. Sizable production declines from the wells connected to our Hickory Creek gathering system are typical of newly fractured horizontal wells located in the Barnett Shale. However, the rate of decline from wells connected to our Hickory Creek gathering system should decrease over time. The Madisonville pipeline is currently dormant due to lack of production from the Madisonville Field. We are evaluating alternative uses for the Madisonville pipeline in the event the Madisonville Field does not resume production. Production volumes connected to our Gulf of Mexico gathering systems are expected to continue to decline for the remainder of 2011. Operating margin from the nine Gulf of Mexico gathering systems should not correspondingly decline with production volumes for the second half of 2011, however, as we are now billing base cost plus fees on three of these systems. Customers in the Gulf of Mexico have also informed us of preliminary plans to drill at least one development well and perform workovers in 2012. Operating margin was $1,012,361 for the six months ended June 30, 2011, which represented a decrease of $18,837 from the $1,031,198 of operating margin we recognized for the six months ended June 30, 2010. Our newly acquired natural gas distribution operations from Laser contributed $121,425 to operating margin for the current period. In addition, the Waxahachie distribution system generated a period-over-period increase of $76,409 in operating margin contribution to $333,748 for the current period. We expect a similar operating margin on the former Laser and Waxahachie distribution systems for the second half of 2011 as for the first half of 2011. Operating margin contribution from the Hickory Creek, Madisonville and all Gulf of Mexico gathering systems was $557,188 for the six months ended June 30, 2011, which represented a decrease of an aggregate $216,669 from the prior period. The decreases in operating margin on these gathering systems were attributable to the aforementioned production declines from gas wells connected to these systems. General and Administrative Costs General and administrative expenses were $376,916 for the three months ended June 30, 2011, which represented an increase of $31,614 from the $345,302 in such expenses we recognized for the three months ended June 30, 2010. The primary driver of this increase was a net increase of $66,000 in stock-based compensation expense between the two periods. This increase was primarily due to a credit of $49,676 in 2010 related to non-vested options forfeited by former management. General and administrative expenses were $742,658 for the six months ended June 30, 2011, which represented a decrease of $65,097 from the $807,755 in such expenses we recognized for the six months ended June 30, 2010. This decrease was primarily attributable to lower personnel costs, board fees and professional fees, partially offset by a $55,000 increase in stock compensation due to the aforementioned credit in 2010. We expect general and administrative expenses to remain lower in 2011, relative to the comparable 2010 periods, as we continue to manage our overall level of fixed costs. Acquisition Costs We incurred acquisition and financing related costs of $47,867 during the three and six months ended June 30, 2011, primarily related to the pending acquisition of a pipeline located in Delmar, New York from American Midstream. Acquisition costs in 2010, all of which were recognized in the first quarter 2010, were related to our Hickory Creek acquisition in January 2010. Consent Solicitation Costs Consent solicitation costs of $1,444,092 and $1,542,963 for the three and six months ended June 30, 2010, respectively, were for legal and proxy preparation costs we incurred related to the consent solicitation initiated by our current CEO in 2010. Other Income (Expense) Our interest income fluctuates directly with the average amount of cash on deposit. Our interest expense fluctuates directly with the amount of outstanding insurance notes payable and the amount of borrowings under the Company’s bank revolving credit agreement, and remained relatively constant between the three and six month periods ended June 30, 2011 and 2010. Other income, net, for the three and six months ended June 30, 2011, consisted primarily of reimbursement of prior year base cost plus fees from customers in the Gulf of Mexico. Other income, net, for the three and six months ended June30,2010 primarily consisted of a true-up of over accrued prior period operating costs and the refund of insurance premiums paid during prior periods. Liquidity and Capital Resources Our strategy is to maximize the potential of currently owned properties, to construct new pipeline systems, and to acquire properties that meet our economic performance hurdles.We are actively exploring our capital needs to allow us to accelerate the implementation of our growth strategy, and any new capital may take several forms.There is no guarantee that we will be able to raise outside capital.Without a significant infusion of new capital, we believe we can finance the construction of new facilities and generate new cash flows to the Company, but only at a pace that can be supported by cash flows and existing financing agreements. We had available cash of$555,565 at June 30, 2011. Net cash provided by operating activities totaled $434,270 for the six months ended June 30, 2011, resulting primarily from our net loss, after adding back our non-cash charges, including depreciation, depletion and amortization and stock based compensation and deducting its non-cash tax benefit, and the receipt of a $250,000 returned deposit. We used $846,238 of cash in operations in 2010, resulting primarily from our net loss, partially offset by non-cash charges and changes in working capital during the year. We used $58,176 of cash in investing activities during the six months ended June 30, 2011, primarily to install a cathodic protection system at our Waxahachie system, which will lengthen the expected life of the system. During 2010, we used $3.7 million of cash in investing activities, primarily for the purchase of our Hickory Creek Gathering System. On December 7, 2009, the Company entered into a Credit Agreement (the “Agreement”) with Meridian Bank, Texas (“Meridian”), regarding a revolving credit facility provided by Meridian to the Company.The original borrowing base under the Agreement had been established at $3.0 million, which may be increased at the discretion of Meridian to an amount not to exceed $6.0 million. The credit facility is secured by all of the Company’s assets and had an original term of 39 months maturing on April 30, 2012.The credit facility contains financial covenants defining various financial measures and levels of these measures with which the Company is in compliance.Interest on outstanding balances accrues at The Wall Street Journal prime rate, plus one and a half percent, with a minimum rate of 5.50% payable monthly.The principal is due upon maturity.Unused borrowing base fees are 0.50% per year of the average for the period of calculation of an amount determined daily equal to the difference between the borrowing base and the aggregate outstanding principal balance of the facility.This amount is paid quarterly.As of June 30, 2011, there was a $2,550,000 balance on the facility On June 17, 2011, we entered into an agreement to acquire a natural gas pipeline from American Midstream Partners, L.P. (“American Midstream”). The pipeline delivers natural gas into a plant owned by Owens Corning in Delmar, New York. In connection with the closing of the acquisition, we expect to enter into a new long-term contract with Owens Corning to transport natural gas at a fixed monthly rate. The acquisition is expected to close on or about September 30, 2011, subject to PSC approval and satisfaction of other closing conditions. The combined purchase price and associated due diligence and legal costs to be incurred from July 1, 2011 until closing are expected to total approximately $75,000. We expect to finance the acquisition from cash on hand. Financial Statements (on following page) GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 555,565 $ 238,547 Cash deposits - 250,000 Accounts receivable trade 768,599 815,178 Prepaid expenses and other assets 243,521 224,606 Total current assets 1,567,685 1,528,331 Property and Equipment, at cost Gas distribution, transmission and gathering 11,363,594 11,310,810 Office furniture and other equipment 163,421 158,029 11,527,015 11,468,839 Less accumulated depreciation, depletion and amortization (3,510,388 ) (3,262,877 ) 8,016,627 8,205,962 Other Assets Deferred tax assets, net 2,753,885 2,658,204 Intangible assets, net of accumulated amortization of $569,926 and $479,373 as of June 30, 2011 and December 31, 2010, respectively 1,430,674 1,521,227 Other 72,161 156,474 4,256,720 4,335,905 Total assets $ 13,841,032 $ 14,070,198 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 568,443 $ 600,403 Accrued expenses and other liabilities 270,698 296,609 Notes payable - insurance 124,951 159,882 Revolving Credit Facility 2,550,000 - Total current liabilities 3,514,092 1,056,894 Long term notes payable - insurance, less current maturities - 24,145 Revolving Credit Facility - 2,550,000 Total liabilities 3,514,092 3,631,039 Commitments and contingencies Stockholders' Equity Preferred stock – $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock – $0.01 par value; 150,000,000 shares authorized; 23,480,853 shares issued and outstandingat June 30, 2011 and December31,2010, respectively 234,809 234,809 Additional paid-in capital 23,047,884 23,023,150 Accumulated deficit (12,955,753 ) (12,818,800 ) Total stockholders’ equity 10,326,940 10,439,159 Total liabilities and stockholders’ equity $ 13,841,032 $ 14,070,198 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2011 2010 2011 2010 Operating revenues Sales of natural gas $ 1,348,872 $ 1,189,028 $ 2,586,702 $ 2,596,517 Transportation of natural gas and liquids 308,880 399,283 693,965 822,150 Reimbursable and other 222,380 207,652 363,598 335,796 1,880,132 1,795,963 3,644,265 3,754,463 Operating costs and expenses Cost of natural gas purchased 1,155,585 1,036,815 2,217,775 2,301,191 Operation and maintenance 95,764 108,772 203,369 213,137 Reimbursable costs 103,509 101,524 210,760 208,937 General and administrative 376,916 345,302 742,658 807,755 Acquisition costs 47,867 - 47,867 43,453 Consent solicitation and severance costs - 1,444,092 - 1,542,962 Depreciation, depletion and amortization 168,087 168,958 338,066 366,289 1,947,728 3,205,463 3,760,495 5,483,724 Operating loss (67,596) (1,409,500) (116,230) (1,729,261) Other income (expense) Interest income 517 2,589 1,035 10,492 Interest expense (43,846) (41,917) (85,016) (83,261) Other income, net 8,377 55,883 5,055 41,314 Other income (expense), net (34,952) 16,555 (78,926 ) (31,455 ) Loss before income taxes (102,548) (1,392,945) (195,156) (1,760,716) Income tax benefit 30,734 435,936 58,203 569,314 Net loss $ (71,814 ) $ (957,009) $ (136,953 ) $ (1,191,402) Basic and diluted loss per share $ - $ (0.05) $ (0.01) $ (0.06) Weighted average number of basic and diluted common shares outstanding 23,480,853 19,402,853 23,480,853 19,401,777 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ (136,953 ) $ (1,191,402 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion and amortization 338,066 366,289 Deferred tax benefit (70,269 ) (581,811 ) Stock based compensation expense, net of forfeitures 24,734 (30,000 ) Amortization of deferred loan costs 10,115 12,149 Net change in operating assets and liabilities, resulting from changes in: Accounts receivable trade 46,579 342,058 Prepaid expenses, deposits and other assets 279,872 99,483 Accounts payable (31,963 ) 193,265 Accrued expenses and other liabilities (25,911 ) (56,269 ) Net cash provided by (used in) operating activities 434,270 (846,238 ) Cash flows from investing activities Capital expenditures (58,176 ) - Acquisitions - (3,737,705 ) Net cash used in investing activities (58,176 ) (3,737,705 ) Cash flows from financing activities Proceeds from borrowings - 2,500,000 Payments on borrowings (59,076 ) (105,893 ) Restricted cashfor credit facility - 650,000 Deferred financing costs - (26,611 ) Net cash provided by (used in) financing activities (59,076 ) 3,017,496 Net increase (decrease) in cash and cash equivalents 317,018 (1,566,447 ) Cash and cash equivalents at beginning of period 238,547 2,086,787 Cash and cash equivalents at end of period $ 555,565 $ 520,340 Supplemental disclosures of cash flow information: Cash paid for interest $ 80,026 $ 61,243 Cash paid for taxes $ 34,437 $ 32,467 About Gateway Energy Gateway is engaged in the midstream energy business. We own and operate natural gas distribution, gathering and transmission pipeline systems located onshore the continental United States and offshore in federal and state waters of the Gulf of Mexico. For the six months ended June 30, 2011, all of our revenue was generated under long-term contracts with either fee-based rates or with back to back purchases and sales based on the same published monthly index price. Our natural gas distribution activities do not require additional capital expenditures to hook up new wells nor do they require new drilling by our customers in order to replace revenues. Safe Harbor Statement Certain of the statements included in this press release, which express a belief, expectation or intention, as well as those regarding future financial performance or results (including future operating margin, reductions in general and administrative expense, future increases in transportation revenues and future production from wells connected to our gathering systems, the entry into a new long-term contract with Owens Corning in respect of our pending acquisition of the Delmar pipeline and the consummation of such transaction), or which are not historical facts, are “forward-looking” statements as that term is defined in the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. The words “expect”, “plan”, “believe”, “anticipate”, “project”, “estimate”, and similar expressions are intended to identify forward-looking statements. These forward-looking statements are not guarantees of future performance or events and such statements involve a number of risks, uncertainties and assumptions, including but not limited to industry conditions, prices of crude oil and natural gas, regulatory changes, general economic conditions, interest rates, competition, and other factors. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated in the forward-looking statements, which speak only as of the date hereof. The Company undertakes no obligation to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures To supplement our financial information presented in accordance with GAAP, we use additional measures that are known as “non-GAAP financial measures” in our evaluation of financial and operating performance. These measures include Adjusted EBITDA and Operating Margin. We believe that the presentation of such additional financial measures provides useful information regarding our performance and results of operations because these measures, when used in conjunction with related GAAP financial measures, (i) provide additional information about our core operating performance, (ii) provide investors with the financial analytical framework upon which management bases financial, operational, compensation and planning decisions and (iii) present measurements that investors and debt holders have indicated are useful in assessing us and our results of operations. These measures may exclude, for example, charges for obligations that are expected to be settled with the issuance of equity instruments, items that are not indicative of our core operating results and business outlook, and/or other items that we believe should be excluded in understanding our core operating performance. Such measures may affect direct comparability between periods or the statement of prior periods. These additional financial measures are reconciled from the most directly comparable measures as reported in accordance with GAAP, and should be viewed in addition to, and not in lieu of, our consolidated financial statements and footnotes. Operating Margin We define operating margin as revenues less cost of purchased gas, operating and maintenance expenses and reimbursable costs.Such amounts are before general and administrative expense, depreciation, depletion and amortization expense, interest income or expense, other income or expense, or income taxes.A reconciliation of operating margin to net loss, which is its nearest comparable GAAP financial measure, is included in the table below. Three months ended June 30, Six months ended June 30, 2011 2010 2011 2010 Operating margin $ 525,274 $ 548,852 $ 1,012,361 $ 1,031,198 Less: Depreciation, depletion and amortization 168,087 168,958 338,066 366,289 General and administrative expenses 376,916 345,302 742,658 807,755 Acquisition costs 47,867 - 47,867 43,453 Consent solicitation costs and severance costs - 1,444,092 - 1,542,962 Interest expense 43,846 41,917 85,016 83,261 Plus: Interest income 517 2,589 1,035 10,492 Other income, net 8,377 55,883 5,055 41,314 Income tax benefit 30,734 435,936 58,203 569,314 Net loss $ (71,814 ) $ (957,009 ) $ (136,953 ) $ (1,191,402 ) Adjusted EBITDA We define adjusted EBITDA as operating margin less certain general and administrative expenses. Such amounts are before general and administrative expense not considered in the preceding sentence, including charges for obligations that are expected to be settled with the issuance of equity instruments, depreciation, depletion and amortization expense, interest income or expense, other income or expense, or income taxes.A reconciliation of adjusted EBITDA to operating margin is included in the table below. For the Three Months Ended June 30 , For theSix Months Ended June 30 Operating Margin $525,274 $548,852 $1,012,361 $1,031,198 Less: General and administrative expenses 376,916 345,302 742,658 807,755 Plus: Stock based compensation expense 16,859 (48,713) 24,734 (30,000) Adjusted EBITDA $165,217 $154,837 $294,437 $193,443
